      Case 1:19-cv-11245-LGS-SLC Document 184 Filed 08/04/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
MERCEDES LIRIANO, et al.,

                             Plaintiffs,

       -v-
                                                      CIVIL ACTION NO.: 19 Civ. 11245 (LGS) (SLC)


NEW YORK CITY DEPARTMENT OF EDUCATION
                                                                        ORDER
and PATRICIA CATANIA, jointly and severally,

                             Defendants.


SARAH L. CAVE, United States Magistrate Judge.


       Pursuant to the discovery conference held today, August 4, 2021, the Court orders as

follows:


   1. Defendant Catania’s counsel Anthony Gentile first appeared in this action nearly six

       months ago. (See ECF No. 101). To the extent he has not done so already, Mr. Gentile

       shall promptly familiarize himself with the documents that have been produced in this

       action.

   2. Plaintiffs’ counsel shall promptly email Defendant Catania’s counsel a copy of their

       previously served responses and objections to Defendant Catania’s 2020 discovery

       requests.

   3. Today, Defendant Catania’s counsel shall provide by email to Plaintiffs’ counsel and

       counsel for Defendant New York City Department of Education (“DOE”):

       (i) Defendant Catania’s personal Gmail address (the “Personal Gmail Account”); and (ii) a

       representation of the length of time that the Personal Gmail Account has existed.

   4. Defendant Catania’s counsel shall confer with Defendant Catania and determine whether

       she is able to log into the CataniaHS@gmail.com account.
     Case 1:19-cv-11245-LGS-SLC Document 184 Filed 08/04/21 Page 2 of 2

   5. Plaintiffs’ counsel shall determine whether they will agree to: (i) an end date search

         restriction concerning the Personal Gmail Account; and (ii) categorial exclusion from her

         production of communications with Mr. Gentile or his associates (to minimize the burden

         on Defendant Catania of documenting withheld privileged communications on a privilege

         log).

   6. By Friday, August 6, 2021, Defendant Catania shall file a letter informing the Court

         whether she will move for a protective order concerning the search of the Personal Gmail

         Account and two Samsung phones (the “Motion for a Protective Order”). If Defendant

         Catania elects to file a Motion for a Protective Order, the following briefing schedule will

         apply:

                  Defendant Catania’s Motion by Friday, August 13, 2021;

                  Plaintiffs’ Opposition by Friday, August 20, 2021;

                  Defendant Catania’s reply, if any, by Friday, August 27, 2021.

   7. Plaintiffs shall respond to Defendant Catania’s June 30, 2021 discovery demands by

         Thursday, August 12, 2021.

   8. The Court will schedule a further Telephone Conference the morning of Friday, August

         13, 2021 on the Court’s conference line. The Court will issue a follow-up Order with the

         time of the conference after all parties confirm their availability.


Dated:            New York, New York
                  August 4, 2021

                                                       SO ORDERED.



                                                       _________________________
                                                       SARAH L. CAVE
                                                       United States Magistrate Judge

                                                   2
